Citation Nr: 0902967	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-03 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
of the right hip.

2.  Entitlement to service connection for traumatic arthritis 
of the left knee.

3.  Entitlement to service connection for coronary artery 
disease (CAD). 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from June 1944 to November 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the benefits sought 
on appeal.

In February 2007, the veteran requested a local hearing to be 
held before a Decision Review Officer (DRO) and a video 
conference hearing to be held before the Board.  He 
subsequently withdrew his requests in March 2007.  As such, 
there are no outstanding hearing requests of record.

The Board notes that during the pendency of the appeal, the 
veteran alleged that the disabilities claimed herein were the 
result of his being held as a prisoner of war (POW) during 
World War II when he was interned in Sweden.  In a September 
2008 Decision, the RO determined that the veteran's 
detainment in Sweden did not meet the criteria necessary to 
establish POW status for VA purposes.  Specifically, the RO 
found that the evidence does not establish that the 
circumstances of the veteran's detainment were comparable to 
those experienced by prisoners of hostile governments during 
wartime.  The appeal period from this Decision has not yet 
expired.  38 C.F.R. § 20.302(a).  The Board shall proceed in 
rendering the determination below in light of this 
determination and the objective evidence of record.  Should a 
change in the veteran's POW status occur, the veteran is 
always free to file a reopened claim for benefits.

The issues have been recharacterized as they appear on the 
cover page of the instant decision.




FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Traumatic arthritis of the right hip was not incurred 
during the veteran's period of active military service nor 
did it manifest within the year following discharge from said 
service; the medical evidence of record does not show a link 
between any right hip condition and the veteran's period of 
service.

3.  Traumatic arthritis of the left knee was not incurred 
during the veteran's period of active military service nor 
did it manifest within the year following discharge from said 
service; the medical evidence of record does not show a link 
between any current left knee condition and the veteran's 
period of service.

4.  CAD was not incurred during the veteran's period of 
active military service nor did it manifest within the year 
following discharge from said service; the medical evidence 
of record does not show a link between any current heart 
condition and the veteran's period of service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for traumatic arthritis of the right hip are not met.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008). 

2.  The criteria for the establishment of service connection 
for traumatic arthritis of the left knee are not met.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008). 

3.  The criteria for the establishment of service connection 
for CAD are not met.   38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regard to 
the veteran's claims for service connection in correspondence 
sent to the veteran in September 2005 and November 2005.  
These letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claims, and identified the veteran's duties in obtaining 
information and evidence to substantiate his claims.  The 
veteran was notified of the evidence necessary to establish a 
disability rating and effective date pursuant to the holding 
in Dingess in the February 2007 statement of the case. 

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
veteran's service medical and personnel records, articles 
concerning the veteran's internment in Sweden during World 
War II, and post-service private medical treatment records.  
The veteran has not identified any other evidence which has 
not been obtained in support of his claims.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis and/or 
cardiovascular-renal disease, including hypertension, becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran contends that he has arthritis of the right hip 
and left knee, as well as CAD, as a result of military 
service.  He has not set forth any specific information as to 
service incurrence, other than he was a POW interned in 
Sweden against his will during World War II.  Having 
carefully considered the veteran's claims in light of the 
record and the applicable law, the Board concludes that the 
preponderance of the evidence is against the claims and the 
appeal as to these issues will be denied.

At the outset, the Board would note that while the veteran's 
detainment in Sweden is not disputed, a September 2008 
Administrative Decision found that the conditions of the 
veteran's detainment did not meet the criteria necessary to 
establish POW status for VA purposes.  The circumstances of 
his detainment in Sweden (a neutral, not hostile country) 
were not found to be comparable to those experienced by 
prisoners of hostile governments during wartime.  Thus, the 
presumptions afforded to POWs for certain diseases, to 
include post-traumatic arthritis and atherosclerotic heart 
disease or hypertensive vascular disease, including their 
complications such as myocardial infarction (MI) and 
congestive heart failure (CHF), are not available to this 
veteran.  38 C.F.R. § 3.309(c).

A review of the veteran's service medical records is wholly 
devoid of treatment, complaints, or diagnoses of arthritis of 
the left knee or right hip, as well as a heart condition, 
including CAD.  

Post-service, it appears that the earliest medical record on 
file showing pertinent diagnoses is as follows: 
osteoarthritis of the right hip dated in 1998; CAD and MI in 
2000; and degenerative joint disease (DJD) of the left knee 
in 2004.  These first objective findings of the reported 
conditions are well outside the one year presumptive period 
for arthritis and cardiovascular-renal disease.  38 C.F.R. 
§§ 3.307, 3.309.   While there is some indication the veteran 
may have had hypertension since 1971, this would still be 
outside the applicable one-year time frame as the veteran was 
discharged from service in 1945.  Id. 

There is also some medical evidence of record that may show 
the veteran sustained injury to his left knee and right hip 
in a slip and fall accident in January 1998.  Despite 
indications that he had asymptomatic arthritis of the right 
hip and left knee pain prior to this incident, this is not 
objectively demonstrated by the evidence of record.  

Looking at documented diagnoses in the claims file, there is 
a 53-year evidentiary gap in this case between the veteran's 
active service and the earliest objective medical evidence of 
osteoarthritis of the right hip dated in 1998.  There is also 
a 55-year and 59-year evidentiary gap with respect to the 
diagnoses for CAD in 2000 and DJD of the left knee in 2004.   

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claims because it tends to 
disprove that the claimed disorders were the result of 
military service which in turn resulted in chronic right hip, 
left knee, and heart disabilities or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of the claimed 
conditions between the period of active military service 
ending in 1945 and the first objective diagnoses in 1998, 
2000, and 2004, is itself evidence which tends to show that 
the veteran's current conditions did not have their onset in 
service or for many years thereafter.

As the veteran's left knee and right hip arthritis, as well 
as his CAD, were not shown during service or for years 
thereafter, service connection can only be granted if there 
is some medical evidence linking the current conditions to 
service.  Here, there is no such medical evidence. 

The Board has considered, but decided against, remanding 
these matters for a medical examination with opinion.  In so 
concluding, the Board notes that VA regulations provide that 
VA will assist the veteran by providing a medical examination 
or obtaining a medical opinion based upon review of the 
evidence of record if VA determines that it is necessary to 
decide the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  The regulations further provide, in 
pertinent part, that a medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but: (A) Contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (B) Establishes that the 
veteran suffered an event, injury, or disease in service; and 
(C) Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  Because requirements 
in subsections (B) or (C) are not met with regard to the 
claims for service connection, it is not necessary to obtain 
a medical examination or medical opinion in order to decide 
the claims in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas 
v. Principi, 
18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of 
Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 
(Fed. Cir. 2003) (noting that a medical examination conducted 
in connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  

While the veteran contends that arthritis of the right hip 
and left knee, as well as CAD, have been present since his 
period of active military service and related thereto, his 
statements do not constitute competent evidence of a medical 
nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

Although the Board acknowledges the veteran's service and 
sacrifice for his country, the Board must apply the law as it 
exists, and the Board is bound by the laws codified in Title 
38 of the United States Code and Code of Federal Regulations, 
which govern veteran's benefits administered by the Secretary 
of VA.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (the 
Board must apply "the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
[claimant]'", quoting Kelly v. Derwinski, 3 Vet. App. 171, 
172 (1992)).  

The evidence of record does not show a right hip, left knee, 
or heart condition during service or for years thereafter, 
nor does it show that the veteran's current problems are 
related to service; the evidence is not in relative 
equipoise.  Accordingly, as the preponderance of the evidence 
is against the claims for entitlement to service connection, 
the appeals must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   


ORDER

Entitlement to service connection for traumatic arthritis of 
the right hip is denied.

Entitlement to service connection for traumatic arthritis of 
the left knee is denied.

Entitlement to service connection for CAD is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


